The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 23, 2015

                                       No. 04-15-00428-CR

                                 Jessica Yvette GARANZUAY,
                                           Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                   From the County Court at Law No. 6, Bexar County, Texas
                                   Trial Court No. 420081
                       Honorable Wayne A. Christian, Judge Presiding

                                         ORDER
       Appellant’s appointed trial counsel has moved to withdraw as appellate counsel, stating
that he is “unfamiliar with the appellate system” and “due to lack of knowledge is unable to
represent” appellant. We GRANT counsel’s motion. See TEX. R. APP. P. 6.5. Because appellant
is indigent, new appellate counsel must be appointed. We, therefore, ORDER this appeal
ABATED to the trial court and ORDER the trial court to appoint new counsel on or before
August 3, 2015. See Duncan v. State, 653 S.W.2d 38, 40 (Tex. Crim. App. 1983) (holding that
appellate courts may abate appeals so that trial court can assure appellant has effective assistance
of counsel).

         We further ORDER the trial court clerk to file a supplemental clerk’s record containing
the trial court’s order appointing new counsel on or before August 12, 2015. After the
supplemental clerk’s record is filed, the appeal will be reinstated on the docket of this court.

       All appellate deadlines are SUSPENDED pending further orders from this court.


                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of July, 2015.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court